Citation Nr: 0119834	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by joint pain, numbness, and swelling in the left 
hip and right wrist, claimed as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty from November 1990 to May 1991, 
including duty in the Southwest Asia Theater of Operations 
from January to April 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of July 1994 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The Board remanded the case for additional development 
in September 1996.  In March 1999, the Board decided two 
issues, and remanded the claim for service connection for 
joint pain in the left hip and right wrist.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's complaints of joint pain, numbness, and 
swelling in the left hip and right wrist have been attributed 
to known diagnoses.

3.  The joint pain, numbness, and swelling in the left hip 
and right wrist were not present until several years after 
service, and are not related to service.


CONCLUSION OF LAW

Joint pain, numbness and swelling in the left hip and right 
wrist were not incurred in or aggravated by service, and may 
not be presumed to be due to an undiagnosed illness incurred 
during Persian Gulf service.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and her post-service treatment records.  She has been 
afforded disability evaluation examinations which included 
all necessary medical opinions required to resolve the issues 
on appeal.  The Board is unaware of any additional relevant 
evidence that is available.  The veteran has not referenced 
any unobtained evidence that might aid her claim or that 
might be pertinent to the bases of the denial of the claim.  
The veteran declined the opportunity to have a personal 
hearing before a hearing officer from the RO or before a 
Board Member.

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that she developed symptoms of joint 
pain and muscle pain in the left hip and right wrist after 
coming back from the Persian Gulf.  Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2001.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2000). 

The Board notes, for purposes of direct service connection, 
that the veteran's service medical records do not contain any 
significant references to joint pain, nor is there any 
evidence of arthritis or degenerative joint disease within a 
year after separation from service as contemplated for 
presumptive service connection.  The report of a medical 
history given by the veteran in service in March 1991 for the 
purpose of her departure from Saudi Arabia shows that she 
denied having swollen or painful joints.  The report of a 
medical examination conducted at that time shows that the 
clinical evaluation was normal with respect to the upper and 
lower extremities.  The report of a medical history and a 
medical examination for the purpose of her release from 
active duty dated in April 1991 contain the same information.  

The earliest record containing a report of a complaint 
pertaining to the right wrist is a private medical record 
dated in September 1993 which shows that the veteran 
complained of having tingling, numbness, pain, and weakness 
in the right hand over the previous two weeks.  The Board 
notes that this history places the date of onset of the 
complaints as being over two years after the veteran's 
separation from service.  

The earliest evidence of left hip complaints is contained in 
the report of a systemic conditions examination conducted by 
the VA in November 1993.  The report shows that the veteran's 
complaints included having arthralgias in the left hip, right 
hand and wrist.  The report does not contain any information 
regarding the date of onset of the complaints.  

The report of a neurological examination conducted by the VA 
in November 1993 shows that the veteran reported having right 
hand numbness for the previous six months.  The Board notes 
that this history places the date of onset as being 
approximately two years after her separation from service.  

No competent medical evidence has otherwise been presented to 
show that the left hip disorder or the right wrist disorder 
are related to service.  The Board has reviewed a lay 
statement received in November 1996 from an acquaintance of 
the veteran who stated that the veteran has reported having 
joint pains since returning from service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For 
these reasons, the Board finds that the joint pain, numbness, 
and swelling in the left hip and right wrist were not present 
until several years after service, and are not related to 
service.  Accordingly, the claim for service connection for 
joint pain, numbness and swelling in the left hip and right 
wrist on a direct basis must be denied.

With respect to the claim that those complaints are due to an 
undiagnosed illness incurred during the Persian Gulf war, the 
Board notes that report of a disability evaluation 
examination conducted by the VA in March 2000 shows that the 
veteran's left hip pain was diagnosed as being due to 
tendinitis of the left hip.  Similarly, the right wrist 
complaints were diagnosed as being due to a strained right 
wrist.  Accordingly, the Board concludes that joint pains in 
the left hip and right wrist are due to known diagnoses and 
may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  


ORDER

Service connection for a chronic disability manifested by 
joint pain, numbness, and swelling in the left hip and right 
wrist, claimed as due to an undiagnosed illness, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

